DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
Claim Objections
Claim 3  is objected to because of the following informalities:  
Claim 3, Line 1 recites the limitation “the each bead”, but should read “each bead”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	Dependent claims are rejected for depending from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 26-33, and 35-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
In Claim 1, line 8, “the slat” is indefinite and seems it should be amended to --each slat--; Similarly, in the final paragraph, “the body of the slat” [claimed multiple times] is indefinite, it seems “of the slat” should be removed to solely read as --the body-- to avoid being indefinite. Further, claim 6, lines 2 and 4 recite “the slat”, which is indefinite and should recite “each slat”. These are merely non-limiting examples as many persist throughout the claims and need correction.
	Claim 11 lines 1-3 recite the limitation “each of the plurality of slats has a slat body disposed between the single major rectangular hook and the single minor rectangular hook”. This is unclear because lines 17-18 of claim 1 recite “each slat of the plurality of slats includes a minor hook, a major hook, and a body disposed between the major hook and the minor hook”. Is the “slat body” introduced in claim 11 intending on being different from what is introduced in claim 1?
	Claim 13 recites the limitation “the first slat” on line 6. It is unclear to which slat the applicant is referring.
	Claim 33 recites the limitation “third edition” as an option on line 2. It is unclear to what this is the third edition of.
The term “concentrated” in claim 37 is a relative term which renders the claim indefinite. The term “concentrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term makes the term “load” in line 3 unclear.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. Dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-14, 17-21, 25-31, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq (US 20030041978) in view of Hoffman (US 5515902), Miller (US PG Pub 20150292262), and Leitgeb (US Patent 3633647).
Regarding claim 1, Farooq teaches (figures 1, and 2-4) a closure system (20), comprising:
a guide assembly (40) having
a channel (42) defined by a first guide wall (the top 58) and a second guide wall (the bottom 58);
a retention bar (top 56) extending into the channel from the first guide wall (figure 4); 
a plurality of slats (14, figure 3, this plurality of slats is not including the top three slats), each slat of the plurality of slats configured to interlock with another of the plurality of slats to form a curtain (figure 3 shows the slats connected to form a curtain) comprising a plurality of beads (a major and minor hook connected is considered a bead, see below), each slat (14) having a retention groove (30) with at least one sidewall configured (see annotated fig. 4 below) and dimensioned to engage the retention bar (56) to retain the slat within the channel; and
at least a portion of a bottom slat (the lower most slat) tensioned when exposed to upward prying (If someone were to start prying open the bottom slat, the slat would bend and the top portion would be in tension), 
wherein the closure system is configured to move in a first direction (downwards) between a retracted position and an extended position (it is inevitably taught that a rolling shutter assembly moves between a retracted position and an extended position), and a force is applied to the bottom slat (lower most slat) in a second direction (upwards) opposite the first direction (it is inevitably taught that in the extended position the bottom slat is at least slightly resting upon a bottom surface, with at least some of the weight of the at least bottom slat providing a force pushing against the bottom surface in the first direction. This inevitably teaches an equal and opposite force upon the bottom slat in the second direction.),
wherein each of the plurality of slats includes a single minor hook, a single major hook, and a body disposed between the single major hook and the single minor hook, the single minor hook configured and dimensioned to be disposed within the single major hook of an adjoining slat (see modified figure 2 below and figure 3), wherein the single minor hook and single major hook are each configured and dimensioned such that, in use, the single minor hook of each slat is disposed (see 112b rejection above) within the single major hook of the adjoining slat (figure 3) to form each bead of the plurality of beads (a major and minor hook connected is considered a bead) of the curtain (the slats connected form the curtain).
Farooq does not teach a bottom slat that is configured to resist prying, and the bottom slat bears a weight of a majority of the plurality of slats when the closure system is in the extended position, and that the single minor hook is configured to deform prior to deformation of a body of the slat when the body of the slat is impacted by a two inch by four inch piece of lumber, and the single major hook comprising a major rectangular hook and the single minor hook comprising a minor rectangular hook.

    PNG
    media_image1.png
    371
    361
    media_image1.png
    Greyscale

	Hoffman teaches (figure 2) a rolling shutter assembly with a bottom slat (the lowermost slat 11) that is configured to resist prying (every slat rests upon a lower slat making the configuration resistant to prying as there is not any vertical movement possible between individual slats, and the bottom slat bears the weight of the slats above it), and the bottom slat (the lower most slat) bears a weight of a majority of the plurality of slats when the closure system is in the extended position (figure 2 shows each slat bearing the weight of the slats above it in the extended position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to modify Farooq by having the bottom slat be configured to resist prying, and having the bottom slat bear a weight of a majority of the plurality of slats when the closure system is in the extended position as taught by Hoffman. These alterations provide the predictable and expected results of a more secure door that offers more protection. 

    PNG
    media_image2.png
    471
    802
    media_image2.png
    Greyscale

Miller teaches (figures 5 and 6) a panel (12) covering an opening and a hook (56) configured to deform and release the panel (12) when excessive force is applied (paragraph 0061) before the panel breaks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Farooq so that the minor hook is configured to deform prior to deformation of a body of the slat when excessive force is applied, as taught by Miller. This alteration provides the predictable and expected result of protecting the panel from breaking.
It is noted that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farooq so that the closure system is configured to have the minor hook deform prior to deformation of a body of the slat after impact by a two by four piece of lumber. This alteration provides the predictable and expected result of the assembly being strong enough to withstand a desired form of impact.
Leitgeb teaches (figures 3-4) a plurality of panels (12) that are joined together by a top single rectangular hook (40) and a bottom single rectangular hook (48), with each panel having a major rectangular hook (18) and a minor rectangular hook (14) that are configured and dimensioned such that, in use, the minor rectangular hook of a first slat is disposed within the major hook of an adjoining slat (column 6, lines 51-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farooq by modifying the top hook on each slat so that the hooks are joined in a rectangular interlocking grip as taught by Leitgeb. This alteration provides the predictable and expected result of a connection between the slats.
Regarding claim 2, modified Farooq teaches (figures 3 and 4) that the at least one sidewall includes a first sidewall and a second sidewall (see annotated figure 4 above), each of the first sidewall and second sidewall configured and dimensioned to engage the retention bar (56) to retain the slat (14) within the channel (42).
Regarding claim 3, modified Farooq teaches (figures 1, and 3-4) each bead of the plurality of beads (a major and minor hook connected is considered a bead) engages the opening of the bottom of an adjacent slat), comprising an outermost face (see modified figure 2 above) and each slat having a major slat width from an innermost face of the slat (see modified figure 2) to an outermost face of the bead (bottom edge of each slat); wherein the at least one sidewall (the first sidewall in annotated figure 4) is substantially perpendicular to the outermost face of the slat (the outermost face of the slat is in a horizontal orientation in figure 2, while the sidewall is in a vertical orientation), and the sidewall extending into the slat from the innermost face (see modified figure 2). Farooq does not explicitly teach that the at least one sidewall extending into the slat from the innermost face of the slat a distance that is one- third of the major slat width.
The courts have held that "it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" in re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proportion (at least) of Farooq as claimed so that the at least one sidewall extending into the slat from the innermost face of the slat a distance that is one-third of the major slat width. This alteration provides the predictable and expected results of ensuring the structural integrity of the slat within the channel.
Regarding claim 4, modified Farooq teaches (figure 3) that all of the plurality of slats (14) interlock at one or more of the plurality of beads (a bead is interpreted as being formed when/where the hook end of a slat (see figure 3) engages the opening of the bottom of an adjacent slat).  Note that a bead can be interpreted with the broadest reasonable interpretation as a projecting rim or lip by definition.
Regarding claim 6, modified Farooq teaches (figure 4) that the retention bar (the top 46) has a bar width measured along a longitudinal axis of the slat (figure 4 shows the bar width measured from the left edge to the right edge) and the retention groove (30) has a groove width measured along the longitudinal axis of the slat (figure 4 shows the groove width from the left side to the right side) and wherein a ratio of the groove width to the bar width is about 2.5: 1.
Although Farooq appears to teach the ratio being about 2.5:1, it is noted that the courts have held that "it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" in re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farooq so that the ratio of the groove width to bar width is about 2.5:1. This alteration provides the predictable and expected results of allowing a little play between the two widths, reducing friction from the components rubbing together when the slats are moving.
Regarding claim 7, modified Farooq teaches (figure 4) that the retention groove (30) has a groove width measured along a longitudinal axis of the slat (figure 4 shows the groove width from the left side to the right side) and the retention groove (30) is positioned at a distance from a terminal end (the far left end of the slat as shown in figure 4) of the slat. Farooq does not teach the distance from the terminal end being at least about 0.8 times the groove width.
It is noted that the courts have held that "it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" in re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farooq so that the distance from the terminal end being at least about 0.8 times the groove width. This alteration provides the predictable and expected results of ensuring the structural integrity of the slat within the channel by having enough material at the end, thus avoiding the terminal end from chipping and the slat from coming out of the channel.
Regarding claim 8, modified Farooq includes Leitgeb and teaches that the plurality of slats (14 from Farooq) are joined together in a rectangular interlocking grip (figure 4 of Leitgeb, after the modification to claim 1 above). 
Regarding claim 10, although modified Farooq does not teach that at least one of the plurality of slats has a moment of inertia in a first direction of at least 0.1 inches4, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patent	ably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Farooq so that at least one of the plurality of slats has a moment of inertia in a first direction of at least 0.1 inches4. This alteration would have been obvious because it does not lead to unexpected results or impact the functionality of the device of modified Farooq, for example an expected result would be a desired speed of winding rotation or unwinding rotation upon rolling onto or unrolling off of the roller of the device.
Regarding claim 11, modified Farooq teaches (figure 3) that each of the plurality of slats (14) has a slat body (see modified figure 2 above) disposed between the single major rectangular hook and the single minor rectangular hook.
Regarding claim 12, modified Farooq teaches (figure 2) that the slat body is disposed lower than a lowest portion of the single major rectangular hook (see modified figure 2 above) when the closure system is in the extended position (the slat body is always lower than a lowest portion of the major rectangular hook in figure 2).
Regarding claim 13, Farooq as modified by Leitgeb in the claim 1 rejection above, teaches (figure 3) that the single major rectangular hook comprises a major first segment (see modified figure 3 below) disposed substantially perpendicular to the slat body (the slat body direction is into the page, thus the first segment is perpendicular when Leitgeb modifies Farooq), the single minor rectangular hook comprises a minor first segment (the bottom flat face of the hook in fig. 2 of Farooq) substantially perpendicular to the slat body (it is perpendicular to the slat width) and, the minor first segment of the first slat bears against the major first segment of the adjoining slat when the closure system is in a closed position (figure 3 of Leitgeb shows how the segments bear against each other when in the extended position, and after modifying Farooq with Leitgeb, the segments will bear against each other in the same manner).

    PNG
    media_image3.png
    536
    510
    media_image3.png
    Greyscale

Regarding claim 14, modified Farooq includes Hoffman that teaches (figure 2) that in a closed position each pair of adjoining slats (11) comprises an upper slat that bears upon a lower slat (fig. 2 shows each upper slat bearing upon the slat beneath it). 
Regarding claim 17, modified Farooq teaches (figures 2 and 4) that the retention groove (30) extends into a portion of the single major rectangular hook (figure 2) of each of the plurality of slats.
Regarding claim 18, modified Farooq teaches (figures 2 and 4) that the retention groove (30) on each of the plurality of slats is disposed within the slat body (see modified figure 2 above).
Regarding claim 19, Farooq as modified by Leitgeb teaches (figure 3) that the single major rectangular hook comprises a major width (see modified figure 3 above) defined by an outermost face of an outward vertical segment and an innermost face of a terminal vertical segment, and modified Farooq teaches (figure 4) that when the plurality of slats (14) are in the channel, the retention bar (the top 56) extends across the major width. Modified Farooq does not teach that the retention bar extends across at least 25% of the major width.
Although not explicitly taught that the retention bar extends across at least 25% of the major width, it is noted that the courts have held that "it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" in re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farooq so that that the retention bar extends across at least 25% of the major width to achieve a specific strength or durability of the parts or structures as claimed, or to provide a desired enclosure amount. This alteration would have been obvious because it does not lead to unexpected results.
Regarding claim 20, modified Farooq teaches (figure 1) that each of the plurality of slats are moveable (paragraph 0028, lines 21-27) relative to the retention bar (the top 56) in a direction transverse to a longitudinal axis of retention bar, and that the retention bar extends across at least 25% of the major width. Modified Farooq does not teach that the extension bar extends across no more than 55% of the major width.
Although not explicitly taught that the retention bar extends across no more than 55% of the major width, it is noted that the courts have held that "it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" in re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farooq so that that the retention bar extends across no more than 55% of the major width for a specific or desired strength or durability of the parts, or to provide a desired enclosure amount. This alteration would have been obvious because it does not lead to unexpected results.
Regarding claim 21, modified Farooq includes Leitgeb that teaches each slat having a slat body (see modified figure 2 above) and a slat width X extending from a back face of the slat body (the face of the body (12) in line with the major third segment in modified figure 1) to a front face of the single major rectangular hook (the major second segment); and the first guide wall (the top 58 in Farooq) and the second guide wall (the bottom 58) are separated by a distance Y. Modified Farooq does not explicitly teach that X is approximately 1.04 to 1.3 times greater than Y.
Although not explicitly taught that X is approximately 1.04 to 1.3 times greater than Y, it is noted that the courts have held that "it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" in re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farooq so that that X is approximately 1.04 to 1.3 times greater than Y for a desired amount of optimization. This alteration would have been obvious because it does not lead to unexpected results or impact the functionality of the device of modified Farooq.
Regarding claim 25, modified Farooq teaches (figures 3 and 4) a applying a compression force at a top of the closure system that translates to the bottom slat (as the plurality of slats are all connected, the compression means is comprised of the top three slats. It is noted that these three slats are not being included as the plurality of slats from the claim 1 rejection above).  
Regarding claim 26, modified Farooq does not teach that the closure system is configured to permanently deform a maximum of three inches in a direction substantially normal to an inner most surface when a fifteen pound two inch by four inch piece of lumber at a speed of 100 miles per hour impacts the closure system. 
It is noted that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farooq so that the closure system is configured to permanently deform a maximum of three inches in a direction substantially normal to inner most surface when a fifteen pound two inch by four inch piece of lumber at a speed of 100 miles per hour impacts the closure system. This alteration provides the predictable and expected result of optimizing its dimensions to provide or while providing an optimized or desired strength.
Regarding claim 27, modified Farooq does not teach that the closure system is configured to withstand perforation when the two inch by four inch piece of lumber impacts the closure system at a speed of 100 miles per hour as performed in accordance with ICC 500-2014.
It is noted that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farooq so that the closure system is configured to withstand perforation when the two inch by four inch piece of lumber impacts the closure system at a speed of 100 miles per hour as performed in accordance with ICC 500-2014. This alteration provides the predictable and expected result of the assembly being strong enough to withstand the claimed impact.
It is further noted that designing or modifying a structure to conform with standards such as ICC, ASTM, TAS, ANSI or other known standards would be an obvious design modification or consideration such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the applied art to comply with such known standards as claimed for the obvious reason of safety or compliance as some examples.
Regarding claim 28, modified Farooq does not teach that the closure system is configured to have a maximum perforation of 5 inches by 1/16 inches when the two inch by four inch piece of lumber impacts the closure system at a speed of 80 feet per second as performed in accordance with ASTM E1996-14.
It is noted that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farooq so that the closure system is configured to have a maximum perforation of 5 inches by 1/16 inches when the two inch by four inch piece of lumber impacts the closure system at a speed of 80 feet per second as performed in accordance with ASTM E1996-14.This alteration provides the predictable and expected result of optimizing its dimensions to provide a desired or optimized strength.
It is further noted that designing or modifying a structure to conform with standards such as ICC, ASTM, TAS, ANSI or other known standards would be an obvious design modification or consideration such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the applied art to comply with such known standards as claimed for the obvious reason of safety or compliance as some examples.
Regarding claim 29, modified Farooq does not teach that the closure system is configured to withstand positive or negative pressure of 300 pounds per square foot on one side of the closure system.
It is noted that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farooq so that the closure system is configured to withstand positive or negative pressure of 300 pounds per square foot on one side of the closure system. This alteration provides the predictable and expected result of optimizing its dimensions or force requirements to provide a desired or optimized strength.
Regarding claim 30, modified Farooq does not teach that the closure system is configured to withstand positive or negative pressure of 90 pounds per square foot on one side of the closure system.
It is noted that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farooq so that the closure system is configured to withstand positive or negative pressure of 90 pounds per square foot on one side of the closure system. This alteration provides the predictable and expected result of optimizing its dimensions or force requirements to provide a desired or optimized strength.
Regarding claim 31, modified Farooq does not teach that the closure system is configured to withstand positive or negative pressure of at least 5 pounds per square foot on one side of the closure system.
It is noted that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farooq so that the closure system is configured to withstand positive or negative pressure of at least 5 pounds per square foot on one side of the closure system. This alteration provides the predictable and expected result of optimizing its dimensions to provide strength.
Regarding claim 33, modified Farooq does not teach that the closure system is configured to comply with at least one of FEMA P-361, Third edition, ICC 500-2014, ASTM E330-14, ASTM E1886-13, ASTM E1996-17, TAS 201-94, TAS 202-94, TAS 203-94, ANSI/DASMA 108-2012, and ANSI/DASMA 115-2005.
Although this is not taught by Farooq, because these buildings standards exist and are known by one of ordinary skill, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to abide by one of the standards above. This modification provides the predictable and expected results of optimizing the design to provide strength, while being safe.
It is further noted that designing or modifying a structure to conform with standards such as ICC, ASTM, TAS, ANSI or other known standards would be an obvious design modification or consideration such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the applied art to comply with such known standards as claimed for the obvious reason of safety or compliance as some examples.
Regarding claim 35, modified Farooq includes Miller that teaches that the minor hook of each of the plurality of slats is configured to deform prior to deformation of a body of the slat when the body of the slat is impacted by a two inch by four inch piece of lumber (see claim 1 rejection above). Modified Farooq does not teach that the major hook of each of the plurality of slats deforms when the body of the slat is impacted by the two inch by four inch piece of lumber.
Miller further teaches (figure 5) a panel (12) covering an opening and a hook (54 or 24 etc.) configured to deform and release the panel (12) when excessive force is applied (paragraph 0061) before the panel breaks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Farooq so that the major hook is configured to deform prior to deformation of a body of the slat when excessive force is applied, as taught by Miller. This alteration provides the predictable and expected result of protecting the panel from breaking.
It is noted that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farooq so that the closure system is configured to have the major hook deform prior to deformation of a body of the slat after impact by a two by four piece of lumber. This alteration provides the predictable and expected result of the assembly being strong enough to withstand the claimed impact.
Regarding claim 37, modified Farooq teaches (figure 1) that the plurality of slats are configured to reduce curtain deformation from a concentrated load (the slats are rigid so they would reduce deformation from a concentrated load relative to a plastic sheet shower curtain).  
It is noted that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farooq so that the plurality of slats are configured to reduce curtain deformation from a concentrated load. This alteration provides the predictable and expected result of optimizing its dimensions to provide strength.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farooq (US 20030041978) in view of Hoffman (US 5515902), Miller (US PG Pub 20150292262), and Leitgeb (US Patent 3633647) as applied to claim 1 above, and further in view of Magro (US Patent 6068040). 
Regarding claim 5, modified Farooq teaches (figures 1, and 3-4) a first guide wall (the top 58) and a second guide wall (the bottom 58). Modified Farooq does not teach a first guide component that includes the first guide wall and a first web; and a second guide component that includes the second guide wall and a second web; wherein the first web and the second web are coupled to form the channel.
Magro teaches (figure 2) a closure system with a first guide component (38) that includes a first guide wall (38b) and a first web (38a); and a second guide component (36) that includes a second guide wall (36b) and a second web (36a); wherein the first web (38a) and the second web (36a) are coupled (bolt 40) to form a channel (44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farooq by replacing the first and second guide walls with the first and second guide walls and first and second webs as taught by Magro. This alteration provides the predictable and expected results of providing greater flexibility in the way that the guide assembly can be mounted.
Claims 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq (US 20030041978) in view of Hoffman (US 5515902), Miller (US PG Pub 20150292262), and Leitgeb (US Patent 3633647) as applied above, and further in view of Lowry (US Patent 4979553).
Regarding claim 15, modified Farooq does not teach a damper coupled to at least one major rectangular hook or minor rectangular hook.
Lowry teaches (figure 1) a slat assembly with a damper (42) coupled to a hook (24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Farooq by adding a damper coupled to the major rectangular hook as taught by Lowry. This modification results in the predictable and expected results of the damper helping to reduce noise between the hooks, and sealing the gap between the panels.
Regarding claim 32, modified Farooq teaches (figure 3) a bottom bar (the bottom face of the minor hook of the bottom slat) coupled to the bottom slat. Modified Farooq does not teach the bottom bar including a channel member nested within a minor rectangular hook of the bottom slat.
Lowry teaches (figure 1) a panel with a channel member (44) nested within a hook (24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Farooq by having a channel member nested within the minor rectangular hook of the bottom bar as taught by Lowry. This alteration provides the predictable and expected result of forming a seal between the bottom bar and the ground, keeping air out.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Farooq (US 20030041978) in view of Hoffman (US 5515902), Miller (US PG Pub 20150292262), and Leitgeb (US Patent 3633647)  as applied above, and further in view of Kroie (US Patent 6834468).
Regarding claim 16, Farooq as modified by Leitgeb teaches (figure 3) that the single major rectangular hook (18) further comprises: a major first segment having a longitudinal axis that is substantially perpendicular to the longitudinal axis of the slat body (see modified figure 3 above); a major second segment adjacent the major first segment, the major second segment having a longitudinal axis that is substantially parallel to the longitudinal axis of the slat body (see modified figure 3 above); a major third segment adjacent the major second segment, the major third segment having a longitudinal axis that is substantially parallel to the longitudinal axis of the major first segment (see modified figure 3 above); and a major fourth segment adjacent the major third segment, the major fourth segment having a longitudinal axis that is substantially parallel to the longitudinal axis of the major second segment (see modified figure 3 above), the single minor rectangular hook (see modified figure 2 above) further comprises: a minor first segment (see modified figure 2) having a longitudinal axis that is substantially perpendicular to the longitudinal axis of the slat body (see modified figure 2 above); a minor second segment (modified fig. 2) adjacent the minor first segment, the minor second segment having a longitudinal axis that is substantially parallel to the longitudinal axis of the slat body (see modified figure 2 above) wherein, when the closure system is in the closed position the single minor rectangular hook of the first slat nests in the single major rectangular hook of the adjoining slat such that the major first segment is adjacent the minor first segment, the major second segment is adjacent the minor second segment  (figure 3 of Leitgeb shows how the segments interact when in a closed position, and after modifying Farooq with Leitgeb, the first major and first minor segments will be adjacent and the second major and second minor segments will be adjacent in the same manner). Modified Farooq does not teach a minor third segment adjacent the minor second segment, the minor third segment having a longitudinal axis that is substantially parallel to the longitudinal axis of the minor first segment, and the major third segment is adjacent the minor third segment.
 Kroie teaches (figure 1) interconnected panels (10) with a major rectangular hook and a minor rectangular hook (see modified figure 1 below), the major rectangular hook further comprises: a major first segment having a longitudinal axis that is substantially perpendicular to the longitudinal axis of the slat body; a major second segment adjacent the major first segment, the major second segment having a longitudinal axis that is substantially parallel to the longitudinal axis of the slat body; a major third segment adjacent the major second segment, the major third segment having a longitudinal axis that is substantially parallel to the longitudinal axis of the major first segment; and a major fourth segment adjacent the major third segment, the major fourth segment having a longitudinal axis that is substantially parallel to the longitudinal axis of the major second segment (all shown in modified figure 1 below); and the minor rectangular hook further comprises: a minor first segment having a longitudinal axis that is substantially perpendicular to the longitudinal axis of the slat body; a minor second segment adjacent the minor first segment, the minor second segment having a longitudinal axis that is substantially parallel to the longitudinal axis of the slat body; and a minor third segment adjacent the minor second segment, the minor third segment having a longitudinal axis that is substantially parallel to the longitudinal axis of the minor first segment (all shown in modified figure 1 below); wherein, when the closure system is in the closed position the minor rectangular hook of the first slat nests in the major rectangular hook of the adjoining slat such that the major first segment is adjacent the minor first segment, the major second segment is adjacent the minor second segment and the major third segment is adjacent the minor third segment (when connected the panels will connect in the manner with each of the segments oriented as such, see modified figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify modified Farooq by adding a minor third segment adjacent the minor second segment, the minor third segment having a longitudinal axis that is substantially parallel to the longitudinal axis of the minor first segment, and the major third segment is adjacent the minor third segment as taught by Kroie. This alteration provides the predictable and expected result of a stronger, more interconnected connection between the panels.


    PNG
    media_image4.png
    641
    1224
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “The alleged combination (as disclosed by Farooq) fails to render obvious independent claim 1, because the cited portions of the alleged combination fail to describe or suggest a closure system comprising a guide assembly and a plurality of slats, wherein each slat of the plurality of slats includes a minor hook, a major hook, and a body disposed between the major hook and the minor hook, the minor hook configured and dimensioned to be disposed within the major hook of an adjoining slat, and to deform prior to a deformation of the body of the slat when the body of the slat is impacted by a two inch by four inch piece of lumber, wherein the major hook comprises a major rectangular hook and the minor hook comprises a minor rectangular hook that are each configured and dimensioned such that, in use, the single minor rectangular hook of each slat is disposed within the single major rectangular hook of the adjoining slat to form each bead of the plurality of beads of the curtain. The claims were amended to specify that the major hook and minor hook comprise a single major rectangular hook and a single minor rectangular hook. Notably, the beads extend away from the body of the curtain to allow the beads to absorb most of the load when a force is applied to the curtain. This allows the beads to deform first before the curtain body and helps to localize the deformation from any impact or force applied to the curtain. 
In contrast, the combination of Farooq, Hoffman, Miller, and Leitgeb fails to describe or suggest these features. For example, Farooq, Hoffman, Miller, and Leitgeb fail to describe or suggest the use of a single major rectangular hook and a single minor rectangular hook. Rather, Farooq illustrates a rounded major hook. As noted in the specification, rounded beads on previous closure systems allow the slats to rotate inside the channel when the bottom slat is lifted. (See e.g., Specification, para. [0068]). This rotation may allow the slats to be folded and may allow the closure to pried open
In addition, the hooks in Farooq, Hoffman, and Miller fail to describe or suggest that they are disposed within one another to form a bead. As can be seen in Farooq, the design of the slats is such that the hooks are located in a center of the body and the hooks are joined such that each side of adjoining slats are relatively even or form a level surface on both sides of the slat. Thus, any impact would be absorbed by the body of the slat. In contrast, the beads extend away from the body of the slats such that the beads can absorb any force applied to the curtain and deform before the body of the slat begins to deform.
The Examiner attempts to substitute the hooks in Farooq with the hooks disclosed by Leitgeb. Leitgeb discloses a design that requires slats that form each panel. The slats are spaced apart by ribs 18 and 20. Each slat has hooks that work together within adjacent slats. Leitgeb requires at least two hooks on each end to operate properly as shown by the single piece design in FIG. 6. 
Furthermore, the "beads" in Leitgeb would be formed with a depression between slats as can be seen in FIG. 4. As a result, any impact on the door of Leitgeb would be absorbed by the slat body rather than the beads. In other words, the slats of the door in Leitgeb would begin to deform before the beads formed by the hooks upon impact in Leitgeb. In contrast, the claims require that the minor hook disposed within the major hook would deform prior to deformation of the body of the slat when impacted by a piece of lumber. 
Therefore, the combination of Farooq, Hoffman, Miller, and Leitgeb fails to describe or suggest a slat that includes a single major rectangular hook and a single minor rectangular hook that are disposed within each other to form a bead. Substituting the circular hooks used by Farooq with the "beads" disclosed by Leitgeb would require a two hook design (as disclosed by Leitgeb) that would cause the body to extend away from the beads formed in Leitgeb. Therefore, the combination of Farooq, Hoffman, Miller, and Leitgeb fails to describe or suggest all of the features of amended independent claim 1.”
The examiner notes that all of the limitations of the amended claim are taught by the combination to claim 1 above. Farooq is found to teach that “the single minor hook configured and dimensioned to be disposed within the single major hook of an adjoining slat (see modified figure 2 and figure 3), wherein the single minor hook and single major hook are each configured and dimensioned such that, in use, the single minor hook of each slat is disposed (see 112b rejection above) within the single major hook of the adjoining slat (figure 3) to form each bead of the plurality of beads (a major and minor hook connected is considered a bead) of the curtain (the slats connected form the curtain)”. The examiner acknowledges that Farooq fails to teach the major hook comprising a major rectangular hook and the minor hook comprising a minor rectangular hook, but the combination above uses a modification with the teachings of Leitgeb to overcome this limitation. The examiner further notes that Leitgeb is merely used to teach the hooks being rectangular, per the rejection above, and that modifying Farooq with the teachings of Leitgeb does not require the entire panels to be replaced with that of Leitgeb, thus the arguments involving the “two hook design” and the “depression” are irrelevant. The examiner notes that the combination above teaches the “hooks” of Farooq disposed within one another to form “beads” as claimed and described. The examiner again directs attention to in re Williams, 36 F.2d 436, 438 (CCPA 1929), and notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farooq so that the closure system is configured to have the minor hook deform prior to deformation of a body of the slat after impact by a two by four piece of lumber. 
Regarding claim 5, the applicant argues in a similar way to the above argument. The applicant also argues that “Margo fails to bridge the substantial gap left by Farooq, Hoffman, and Miller”. The examiner notes that Margo is not needed to teach the limitations in the amended claim 1, and the examiner directs attention to the argument directly above and to the claim 1 rejection above.
Regarding claims 15 and 32, the applicant argues in a similar way to the above argument. The applicant also argues that “Lowry fails to bridge the substantial gap left by Farooq, Hoffman, Miller, and Leitgeb”. The examiner notes that Lowry is not needed to teach the limitations in the amended claim 1, and the examiner directs attention to the argument directly above and to the claim 1 rejection above.
Regarding claim 16, the applicant argues in a similar way to the above argument. The applicant also argues that “Kroie fails to bridge the substantial gap left by Farooq, Hoffman, Miller, and Leitgeb”. The examiner notes that Kroie is not needed to teach the limitations in the amended claim 1, and the examiner directs attention to the argument directly above and to the claim 1 rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634